Citation Nr: 1703678	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability. 

2.  Entitlement to service connection for a left hip disability. 

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from December 1978 through September 1979, with the United States Army.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a July 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri.  Jurisdiction presently resides with the RO in Pittsburg, Pennsylvania (hereinafter Agency of Original Jurisdiction ("AOJ")).

These issues have previously been before the Board.  Most recently, in a May 2014 Board decision, the issues were remanded back to the RO for further development, to include the procurement of an addendum VA opinion.  Such development was completed, and an addendum VA opinion is associated with the claims folder.  However, based upon a review of the updated record, the Board finds another remand is required.

This appeal was processed using the paperless Veterans Benefit Management System ("VBMS") and Virtual VA claims processing systems.

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

The Board recognizes that the Veteran's claims have been remanded several times; however, while the Board sincerely regrets the additional delay, the Veteran's claims must again be remanded in order to ensure that VA has adequately assisted the Veteran in the development of his claims for service connection. 
First, the Board finds the AOJ has not fully complied with the VA's statutory duty to assist the Veteran in developing his claim.  Specifically, a review of the claims file shows the Veteran reported he received in-patient psychiatric treatment from the Beth Israel Hospital in New York City, from September through October 2004.  However, it does not appear there was any attempt made to obtain these records.  

Additionally, a review of the Veteran's claims folder indicates the most recent VA treatment records are dated from September 2009.  The VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  

Second, the Board notes the Veteran's Virtual VA claims files contains references to a renewed application for Social Security ("SSA") benefits.  Specifically, in a note dated September 2014, the Veteran is reported to be reapplying for SSA benefits.  As noted in prior Board remands, the Veteran had previously been awarded SSA disability benefits/payments.  In May 2012, the VA received a formal finding of unavailability from SSA, stating the Veteran's initial application for SSA benefits were no longer available.  However, in light of the September 2014 statement, the Board has reason to believe the Veteran has submitted a new application for SSA benefits. 

Furthermore, in various statements made throughout the pendency of his appeal, the Veteran has stated he received SSA disability income for his psychiatric disability, as well as his back and left hip disability.  The Veteran further contends, in more recent statements to the VA, that he continues to be disabled due to his psychiatric disability.  Therefore, the Board finds the Veteran's renewed application for SSA benefits, and any medical evidence submitted in support, are relevant to the Veteran's current appeal.  As such, remand is required to obtain these records and associate them with the claims file.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c);  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Third, as this case is already being remanded, the Board finds an additional VA examination is necessary to assess the etiology of the Veteran's reported psychiatric disability.  In the Board's prior remand directive, the Veterans claims file was to be returned to the VA examiner who conducted the July 2013 examination and authored the November 2013 addendum opinion.  In a December 2015 addendum opinion, the VA examiner continued cite to his prior rationale as to why he believed the Veteran's psychiatric disability preexisted service and as to why there was no evidence which showed this condition worsened during service.  As such, the December 2015 addendum opinion does not fully comply with the Board's remand directive. 

More to the point, there has yet to be an opinion that adequately answers the question of whether the Veteran's reported psychiatric disorder preexisted his active service.  Notably, the Veteran's November 1978 entrance examination showed no evidence of any psychiatric issues.  The Veteran himself has repeatedly denied any existence of a psychiatric disorder prior to his military service.  Rather, the Veteran has repeatedly stated his current psychiatric disability began during his active service, specifically during the last six months.  In the December 2015 addendum opinion, the VA examiner cited to facts that suggest a preexisting disability, but has not explained why it is undebatable that the Veteran indeed had a psychiatric disorder at the time of his entry into service.  Therefore, without an initial finding clearly explaining whether the Veteran had a preexisting psychiatric disability, the VA cannot fully adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  First, the AOJ should obtain the Veteran's in-patient psychiatric records from the Beth Israel Hospital dated from September 2004 through October 2004.  The AOJ should contact the Veteran for any necessary clarification and for an updated waiver.

The AOJ should additionally inquire whether the Veteran has received treatment at any other facility, private or through the VA, for his disabilities on or after  September 2009.  The AOJ should then obtain any and all updated treatment records from the relevant VA Medical Centers, and any identified private medical providers, where the Veteran has received treatment.  

All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2.  The AOJ should then obtain any records from the Social Security Administration, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.  

3.  After any additional records are associated with the claims file, the AOJ should secure the Veteran a psychiatric evaluation, conducted by a psychiatrist other than the VA examiner who conducted the July 2013 examination, so that the etiology of the Veteran's reported psychiatric disorder may be assessed.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following a review of the entirety of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:
a.)  Whether there is clear and unmistakable evidence (i.e. undebatable based upon evidence that cannot be misinterpreted and misunderstood) that shows the Veteran had a psychiatric disability prior to his active service; and if so, what evidence supports that conclusion? 

In answering this question, the VA examiner must consider both the entirety of the claims file and the Veteran's lay assertions.  

The VA examiner is advised that a Veteran is presumed to be in sound condition upon entrance to service, except for defects, infirmities, or disorders noted when examined, excepted, and enrolled for service.  The burden then falls on the VA to rebut this presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

Furthermore, the VA examiner is advised that "clear and unmistakable" is a legal standard.  In interpreting this standard, the Court of Appeals for Veterans Claims ("Court") has described this legal standard as an "undebatable" finding.  Yanerson v. West, 12 Vet. App. 254, 258-63 (1999) (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

b.)  If the Veteran is found to have a preexisting psychiatric disability, the examiner is asked to discuss whether there is clear and unmistakable evidence showing that the psychiatric disability did not undergo an increase in severity as a result of service?

c.)  If the Veteran's psychiatric disability did not preexist prior to his enrolment in service, is there any evidence which shows his current symptoms began during or were otherwise caused by his active duty service? 

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner is unable to provide any requested opinion, the examiner must explain why.

5.)  The AOJ should notify the Veteran that it is his responsibility to report for the scheduled VA psychiatric examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA psychiatric examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


